Citation Nr: 1530547	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to September 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), including: a May 2009 rating decision that denied service connection for sleep apnea; and a November 2009 rating decision that reopened and denied the Veteran's claim of service connection for a back disability and denied reopening a claim of service connection for bilateral pes planus with plantar fasciitis.  At his request, the Veteran was scheduled for a Travel Board hearing in June 2015.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

Although the RO reopened the Veteran's claim of service connection for a back disability by deciding the issue on the merits in a November 2009 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea was not manifested in service, and there is no competent medical evidence that shows it to be directly related to a disease, injury, or event in service.

2.  An unappealed September 2006 rating decision reopened and denied the Veteran's claim of service connection for a back disability based essentially on a finding that the Veteran's current back disability was not incurred in, or caused by, service.

3.  Evidence received since the September 2006 rating decision does not tend to show that that the Veteran's back disability may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability; and does not raise a reasonable possibility of substantiating such claim.

4.  An unappealed September 2006 rating decision denied the Veteran's initial claim of service connection for bilateral pes planus with plantar fasciitis based essentially on a finding that there was no evidence supporting that any pes planus may be related to his service.   

5.  Evidence received since the September 2006 rating decision does not tend to show that that the Veteran's bilateral pes planus with plantar fasciitis may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus with plantar fasciitis; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received, and the claim of service connection for bilateral pes planus with plantar fasciitis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With respect to his claim of service connection for sleep apnea, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

With respect to his remaining claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element(s) needed for service connection that were found insufficient in the prior final denial on the merits.  The Veteran was advised in August 2009 correspondence of the information and evidence needed to reopen the claims per Kent and provided notice concerning all elements of a service connection claim in accordance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  In February 2010 correspondence, Dr. Stephen Toner, stated, "I am writing this letter at your request regarding your medical condition (obstructive sleep apnea).  This diagnosis was first made in 1988 with a sleep study done while you were on active military duty.  You were referred to me from Tyndall by Dr. Lanunyon at Tyndall Air Force Base with obstructive sleep apnea, documented in the sleep lab at Bay Medical Center."  Dr. Toner last saw the Veteran in October 2000.  

A 1988 sleep study is not of record.  Dr. Toner's records have been obtained which show that the Veteran was referred by Dr. Lamunyon in April 2000 and includes a Bay Medical Center sleep study dated in March 2000.  Dr. Toner's records, including his initial April 2000 office consultation do not reference a 1988 sleep study.  Given the context of the February 2010 letter, it appears Dr. Toner may have simply been reciting information reported to him by the Veteran regarding the 1988 sleep study.  The Veteran has been repeatedly notified of the importance of providing relevant evidence (and adequately identifying such) and was advised that this reported 1988 sleep study was not in the record, but he has not submitted such a record.  In a February 2012 statement of the case, the Veteran was advised that a review of his STRs failed to show a diagnosis of sleep apnea in 1988.  The Board notes that the Veteran's STRs appear to be complete as they include several complaints and physicals during that year (1988); however, none of those records includes a diagnosis of sleep apnea.  The Board also notes that Dr. Toner's reference to an inservice diagnosis was nonspecific as it did not identify when the sleep study was conducted.  The duty to assist is a two-way street.  If the Veteran seeks help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, as the Veteran has been advised that there is no 1988 sleep study in his claims file, including in his STRs, and has not submitted such records, the Board finds that VA's duty to assist is met.

The RO did not arrange for a VA examination/opinion as to the claim of service connection for sleep apnea decided herein.  The Board has considered whether an examination is necessary.  Absent any evidence suggesting that the Veteran's sleep apnea is related to service, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4) .

Additionally, although not required until a previously denied claim is reopened, the RO arranged for a VA back examination in February 2012.  As the Board finds that new and material evidence has not been presented with respect to the back and bilateral pes planus claims, VA's duty to assist does not include providing additional examinations.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence of a disability in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran contends that his sleep apnea was first manifested in service.   A December 2008 statement from his ex-wife referred to his "abnormal sleeping behavior," which included loud snoring and not breathing for a minute or more; they were married from June 1987 to December 1991.  His STRs are silent for any complaint, finding, treatment, or diagnosis relating to a sleep disorder, including sleep apnea.

The earliest record of postservice treatment the Veteran received for sleep apnea is in March 2000, six years postservice.  The Board notes that the Veteran did not complain of any sleep disorders during a January 1995 VA general examination (conducted in conjunction with unrelated service connection claims).  Subsequent private treatment records show that an uvulopalatoplasty and a tonsillectomy were performed in June 2000 as a result of his sleep apnea.  None of the records relates his sleep apnea to his service.

In February 2010 correspondence, the Veteran's private physician noted that sleep apnea was first diagnosed in 1988 following a sleep study performed while he was on active military duty.  However, as discussed above, despite numerous requests to provide relevant evidence, and after being notified that a 1988 sleep study was not in the record, the Veteran has not provided a sleep study report dated in 1988.  There is no mention of sleep apnea in the Veteran's STRs which include treatment in 1988 and appear to be complete.  Further, the Veteran's December 11, 2008 written statement appears to indicate that "after being released from active duty military service" his wife "suggested I see a doctor for treatment [for his sleep abnormalities] as soon as possible."  He then stated, "I took her advice and as a result of several sleep studies and tests, the doctor concluded that it would be in my best interest to remove my uvula."  This statement appears to indicate that the first time the Veteran sought treatment for his sleep problems was after service, not during service.  Accordingly, the preponderance of the evidence is against a finding that sleep apnea was present in service.  Therefore, service connection for sleep apnea on the basis that it became manifest in service and has persisted since is not warranted.  

The Board has considered the Veteran's reports of having sleep apnea in service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the probable etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1376-77.  Therefore, competent medical evidence is required.  The Veteran has not presented any medical opinion or medical literature that relates sleep apnea to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's sleep apnea and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 


Reopening a Claim of Service Connection for a Back Disability 

An April 1995 rating decision denied the Veteran's original claim of service connection for a back disability based essentially on a finding that there was no evidence showing that a back disability had been diagnosed.  He did not appeal the decision, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105.  A September 2006 rating decision reopened the claim based on a finding of a current diagnosis, but continued the denial finding there was no evidence that his current back disability is related to service.  That rating decision was also unappealed, and it is the last final decision in the matter.  Hence, new and material evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

Evidence of record at the time of the September 2006 rating decision included STRs, which included two complaints of back pain in service, private treatment records which included diagnoses of paravertebral sprain and lumbar spine DJD, and the Veteran's statement in support of his claim.

Evidence received since the September 2006 rating decision includes VA treatment records, private treatment records, and a February 2012 VA back examination in which the Veteran's current back disability was determined to be unrelated to any complaints of back pain in service and more likely related to the natural aging process.  The VA treatment records note the Veteran's reports of onset of back pain in service.  

As service connection for a back disability was previously denied on the basis that there was no evidence that such disability was incurred in or aggravated by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's current back disability was either incurred in or aggravated by service.  Reviewing the additional evidence, the Board finds that no new evidence received is material, i.e., no evidence submitted pertains to an unestablished fact necessary to substantiate this claim.  The additional private and VA treatment records, while new, do not show or suggest that his current back disability might be related to his service; in fact, they are cumulative and redundant of the evidence of record at the time of the September 2006 rating decision acknowledging his complaints of back pain in service (which has previously been determined to be unrelated to his current back disability and no evidence rebutting that conclusion has been submitted).  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a back disability may not be reopened.

Reopening a Claim of Service Connection for Bilateral Pes Planus with Plantar Fasciitis 

A September 2006 rating decision denied the Veteran's original claim of service connection for bilateral pes planus with plantar fasciitis based essentially on a finding that there was no evidence that such is related to service. He did not appeal the decision, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the September 2006 rating decision included STRs, private treatment records, and the Veteran's statement in support of his claim.

Evidence received since the September 2006 rating decision includes the Veteran's continuing allegation that he has pes planus and that such developed in service.  He has also submitted additional VA treatment records that include his self-reports of pes planus developing in service.  No record submitted suggests that his bilateral pes planus with plantar fasciitis may be related to his service.  

The Veteran's statements are redundant, and not new; he previously (at the time of the September 2006 rating decision) has made such allegation, and has not now submitted any evidence to support it.  The Board notes that the Veteran has also not submitted any new evidence supporting that any pes planus might be related to his service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for pes planus with plantar fasciitis may not be reopened.



ORDER

Service connection for sleep apnea is denied.

The appeal to reopen a claim of service connection for a back disability is denied.

The appeal to reopen a claim of service connection for bilateral pes planus with plantar fasciitis is denied.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


